 

AMENDMENT NO. 2 TO

EMPLOYMENT AGREEMENT

 

This Amendment No. 2 to Employment Agreement (this “Amendment”) is effective as
of June 5, 2014, by and between Advaxis, Inc., a Delaware corporation (the
“Company”), and Chris French (“Executive”).

 

WHEREAS, the Company and Executive entered into an Employment Agreement,
effective as of September 26, 2013 (the “Original Agreement”), as amended by
Amendment No. 1 thereto, effective as of December 19, 2013 (as amended, the
“Agreement”), pursuant to which the Company employed Executive in the capacity,
for the period, and on the terms and conditions set forth therein; and

 

WHEREAS, Section 3(a) of the Agreement provided that the Executive’s Base Salary
(as such term is defined in the Agreement) shall be paid through a Cash
Component and a Stock Component; and

 

WHEREAS, the Company and Executive desire to enter into this Amendment pursuant
to which Section 3(a) of the Agreement shall be amended and restated to set
forth the terms and conditions relating to the payment of salary to Executive so
that the Stock Component shall be paid in a different manner than set forth in
the Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, the parties hereby agree as follows:

 

1. AMENDMENT TO SECTION 3 (a). Section 3(a) of the Agreement is hereby amended
and restated in its entirety to read as follows:

 

“(a) SALARY. Executive shall receive an annual salary of Two Hundred Thousand
Dollars ($200,000.00), plus annual cost of living (COLA—as determined by the
Social Security Administration) salary increases commencing on the one-year
anniversary of the execution of this Agreement (“Base Salary”). The applicable
Base Salary shall be reviewed by the Board immediately following the end of the
Company’s fiscal year to determine the annual increase, or decrease consistent
with the Company’s decrease in the base salaries of other senior executives, to
the applicable year’s Base Salary; provided, however, that in no event shall
such annual increase be less than the cost of living increase. The Base Salary
shall be paid in two components, as follows: (a) Ninety Five percent (95%) of
the Base Salary shall be paid in cash (the “Cash Component”), and (b) Five
percent (5%) of the Base Salary shall be paid in Common Stock (the “Stock
Component”) as set forth below.

 

“(i) The applicable Cash Component will be paid in equal installments not less
frequently than bi-monthly in accordance with the Company’s salary payment
practices and employment tax withholding obligations in effect from time to time
for senior executives of the Company.

 

“(ii) The applicable Stock Component will be paid on the last business day of
each calendar month (if Executive has provided services to the Company in
accordance with the Agreement through such date) (each such date, a “Purchase
Date”) as follows: the Company shall withhold an amount equal to 5% of the
Executive Base Salary from each salary payment date described in Section 3(a)(i)
that falls within such calendar month and use such funds on the Purchase Date to
purchase shares of the Company’s common stock (“Common Stock”) from the Company
at a purchase price equal to the consolidated closing bid price of the Common
Stock on the Purchase Date.

 

1

 

 

“(iii) At the time of issuance of the Common Stock as described in Section
3(a)(ii) above, or any time thereafter as determined by the Company to be
necessary or appropriate, Executive authorizes withholding of all applicable tax
obligations from payroll and any other amounts payable to Executive, and
otherwise agrees to make adequate arrangements, as approved at the discretion of
the Company, for the applicable tax obligations in connection with the issuance
of the Common Stock. Subject to compliance with applicable law, the Company, at
its sole discretion, may permit Executive to satisfy all or any portion of the
tax obligations by deducting from shares of Common Stock to be issued to
Executive a number of whole shares having a fair market value, as determined by
the Company, not in excess of the amount of the tax obligations determined by
the applicable minimum statutory withholding rates.

 

“(iv) Executive acknowledges and agrees that as of the date hereof, the Company
has not filed a Registration Statement on Form S-8 (or any other registration
form) that covers the shares of Common Stock issuable hereunder. Executive
further acknowledges and agrees that the shares of Common Stock received by
Executive pursuant to this Section 3(a) may not be sold by Executive except
pursuant to an applicable registration statement or exemption from registration.
No Common Stock shall be issued in connection with a grant hereunder unless and
until all legal requirements applicable to the issuance of such Common Stock
have been complied with. Each grant made shall be conditioned on Executive’s
undertaking in writing to comply with such restrictions on his subsequent
disposition of such shares of Common Stock, and certificates representing such
shares may be legended to reflect any such restrictions. Certificates
representing shares of Common Stock issued or transferred hereunder will be
subject to such stop transfer orders and other restrictions as may be required
by applicable laws, regulations and interpretations, including any requirement
that a legend be placed thereon.

 

“(v) Executive shall not have voting or any other rights as a stockholder of the
Company with respect to any shares of Common Stock issuable hereunder until
immediately following the issuance of any such shares of Common Stock in
accordance herewith.

 

“(vi) Executive understands and agrees that the Company has not advised
Executive regarding Executive’s income tax liability in connection with the
issuance of stock as contemplated hereunder. Executive has reviewed with
Executive’s own tax advisors the federal, state, local and foreign tax
consequences of an investment in the Common Stock and the transactions
contemplated hereby. Executive is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Executive
understands that, except as otherwise specifically provided in the Agreement,
Executive (and not the Company) shall be responsible for Executive’s own tax
liability that may arise as a result of an investment in the Common Stock or the
transactions contemplated by this Agreement.”

 

2

 

 

2. MISCELLANEOUS.

 

(a) The provisions of Sections 8 (‘Notices’), 9 (‘Legal Representation’), 11
(‘Governing Law’), 12 (‘Assignment’), 13 (’Severability’), 15 (‘Remedies’), 16
(‘Dispute Resolution’) of the Agreement are hereby incorporated by reference as
if set forth in full herein, mutatis mutandis.

 

(b) Except as provided herein, the terms of the Agreement shall remain in full
force and effect. The Agreement (together with Exhibit A thereto), as amended
hereby, constitutes the entire agreement between the parties hereto relating to
the subject matter hereof, and supersedes all prior agreements and
understandings, whether oral or written, with respect to the same. No
modification, alteration, amendment or revision of or supplement to the
Agreement, as amended hereby, shall be valid or effective unless the same is in
writing and signed by both parties hereto. Email correspondence does not
constitute a writing for the purposes of this provision.

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 2 to Employment
Agreement as of the day and year first above written.

 

  ADVAXIS INC.,   a Delaware corporation       By: /s/ Daniel J. O’Connor  
Name: Daniel J. O’Connor   Title: Chief Executive Officer         Executive:    
      /s/ Chris French   Chris French

 

3

 

 